Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 1/13/2022 has been entered.  All previous 112 rejections and objections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (JP03112181A) in view of Higashimori (US20050163610).
Claim 1:  Koyama discloses a hermetic blower (Fig. 1) for high-temperature gas (as Koyama is a compressor, the gas will be at a higher temperature upon exit after compression), comprising a blower unit (1/11) in which the inside is hermetic (via seals 9/10/18) so as to prevent an internal working fluid from being leaked to the outside; a motor unit (12) supplying power to the blower unit; and a magnetic coupling unit (16/17) indirectly connecting the blower unit and the motor unit by using a magnetic force, wherein the blower unit includes a housing (11), a blower shaft (21) which rotates by receiving the power from the motor unit, an impeller (1) which rotates with being coupled to one end of the blower shaft to generate a flow of a fluid (Fig. 1), a heat shield (see Figure below) shielding heat generated while the blower shaft operates, a sealing cap (18) covering the other end of the blower shaft to seal the housing,-2-Patent Application No. 17/037,059 Reply to Non-Final Office Action of December 9, 2021a bearing member (5/6) supporting an axial force of the blower shaft, a volute (note volute outside of 1) guiding the flow of the working fluid from a centrifugal direction (note space around 1) to a linear direction (note linear exit at 7) based on a rotational center axis of the blower shaft, wherein the blower unit receives the power from the motor unit by the magnetic coupling unit while being indirectly connected to the motor unit (Fig. 1), wherein the blower unit is sealed by the sealing cap (18) so as to prevent the working fluid from being leaked to the outside of the housing, and wherein the blower unit is indirectly connected to the motor unit by using the magnetic force between a male magnetic couplinq (16) installed inside the sealing cap (18) and a female magnetic coupling (17) coupled to the motor unit when the sealing cap (18) is inserted into the female magnetic coupling (17).  
Koyama does not disclose a diffuser coupled to one side of the volute and restoring a pressure of the working fluid reduced by the volute.  However, Higashimori teaches a blower which utilizes a diffuser (18) coupled to one side of a volute (13) for restoring a pressure of the working fluid reduced by the volute (see paragraph 4, note role of diffuser in conversion of dynamic pressure conversion into static pressure or in increasing pressure with a reduction in velocity).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a diffuser as taught by Higashimori into the apparatus of Sato in order to improve pressure recovery and efficiency of the compressor.

    PNG
    media_image1.png
    316
    525
    media_image1.png
    Greyscale

Claim 2:  Koyama and Higashimori teach the previous limitations.  Koyama further discloses that the motor unit includes a body (note motor body forming cavity for 3/4), a motor shaft (22) rotatably installed at a radial center portion of the body, a motor rotor (3) installed at the radial center portion of the motor shaft, a motor stator (4) covering the motor rotor and installed inside the-3-Patent Application No. 17/037,059Reply to Non-Final Office Action of December 9, 2021 body, and a bearing member (13/14) supporting the axial force of the motor shaft, and wherein the blower shaft (21) and the motor shaft (22) are indirectly connected by the magnetic coupling unit to prevent heat generated from the blower unit from being directly transferred to the motor unit (Fig. 1).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (JP03112181A) and Higashimori (US20050163610) and relying upon Black (GB2394003A) as an evidentiary reference.
Claim 3:  Koyama and Higashimori teach the previous limitations.  While Koyama does not directly address that when power of a predetermined torque or higher which may be transferred by the magnetic coupling unit is momentarily generated 20in the motor unit, even though the motor shaft rotates, the magnetic coupling unit does not transfer the power of the predetermined torque or higher to the blower shaft and the blower shaft does not rotate so as to prevent the blower shaft from being damaged and enhance durability, such effects will be consequential to utilizing a magnetic coupling and further evidenced by Black (see Abstract, “Moreover, by virtue of coupling the driving part to the pumping part by means of a magnetic coupling device, slip may occur between the driving part and the pumping part if the torque necessary to rotate the pumping part exceeds a threshold value”).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (JP03112181A) and Higashimori (US20050163610) and in further view of Martignago (US20200011341).
Claim 4:  Koyama and Higashimori teach the previous limitations.  Koyama does not disclose that a coating layer is formed on an outer circumferential surface 16of the bearing member to enhance the durability.  However, Martignago teaches using coatings on axial and radial surfaces for reinforcement (see claim 8).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include bearing coatings as taught by Martignano into the apparatus of Sato in order to delay bearing wear.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Examiner has introduced Koyama to read upon the new claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746